Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Election was made without traverse in the reply filed on 10/31/2022.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  Applicant elects Group I, drawn to a material. The claims of Group I are Claims 1-8.  
Claims 1-8, elected claims, are pending and are presented for examination.  
Key Words:
anisotropic and magnetic flux and layer and electrically insulating
anisotropic: (of an object or substance) having a physical property that has a different value when measured in different directions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “each domain being flattened in a first direction and elongated in a second direction normal to the first direction”. It is vague and indefinite. 
Specification describes below. 
“[0026] the domains 12 (grains) may be elongated along the preferred direction of magnetic flux flow (x-direction 16) and flattened in a direction normal to the preferred direction of magnetic flux flow (z-direction 18)”.   
Fig. 1 shows the domains 12 forming layers are not flattened in the z-direction 18.   These are series of round bump-like shapes, and never be flatten in z-direction.  However, it claims and describes the domains 12 (grains) is flattened in z-direction 18. 
See also curved structure in Figs. 8B-9B, 15, etc.  
Further, said second direction is said elongated direction.  In view of curved structure in Figs. 8B-9B, 15, etc., it is vague and indefinite meaning of elongated direction.  It is required to clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kugimiya et al (US 5238507 A).  
As for claim 1, Kugimiya discloses a material (best see Figs. 2-5), comprising: 
at least one first layer (e.g., 401, Fig. 5) and at least one second layer (another 401), each of the at least one first layer and the at least one second layer comprising a plurality of domains (multi material particles of grains), each domain being flattened in a first direction and elongated in a second direction normal to the first direction; 
at least one third layer (12, 32, 42) between the at least one first layer and the at least one second layer, the at least one third layer comprising a plurality of domains; 
wherein the flattened and elongated domains of the at least one first layer and the at least one second layer each define an anisotropic microstructure that facilitates a magnetic flux flow in the second direction (see arrow in Fig. 3; C.5, L.13, 20,29; etc.); and 
wherein the domains of the at least one third layer define an electrically insulating boundary separating the at least one first layer from the at least one second layer (abstract, C.2, L.10, etc.). 

As for claim 5, Kugimiya discloses the material of claim 1, wherein the flattened and elongated domains of the at least one first layer and the at least one second layer exhibit an increased permeability in the second direction relative to the first direction (see arrow in Fig. 3; C.2, L.50, C.5, L.13, 22, 61; etc.).  
As for claim 6, Kugimiya discloses the material of claim 5, wherein the flattened and elongated domains of the at least one first layer and the at least one second layer exhibit an increased electrical resistivity in the first direction relative to an electrical resistivity in the second direction (C.5, L.43-63).  
As for claim 8, Kugimiya discloses the material of claim 1, wherein the at least one : first layer and the at least one second layer are curved to conduct flux in a non-linear direction (Figs. 2, 4-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kugimiya in view of SATSUU et al (JP 2007129154 A, IDS).  
As for claim 2, Kugimiya discloses the material of claim 1, wherein the domains of the : at least one first layer and the at least one second layer each comprise a core of electrically conductive material (C.3, L.28-40), but failed to disclose wherein the domains of the at least one third layer each comprise a core of electrically conductive material surrounded by a coating of electrically insulating material to form an insulating boundary on the core of the electrically conductive material of the at least one third layer.  
SATSUU discloses at least one third layer (first middle layer in Fig. 4) each comprise a core of electrically conductive material  (1, Fig. 1) surrounded by a coating of electrically insulating material (2) to form an insulating boundary on the core of the electrically conductive material of the at least one third layer.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of SATSUU with that of Kugimiya for high specific resistance and low iron loss.  
As for claim 3, Kugimiya as combined discloses the material of claim 2, wherein Kugimiya discloses the cores of the at least one first layer and the at least one second layer comprise an iron alloy (C.3, L.28-40).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kugimiya in view of SATSUU, and in further view of OKAMOTO et al (US 20150364235 A1).  
As for claim 4, Kugimiya in view of SATSUU teach the material of claim 3, wherein the cores of the at least one third layer comprise an iron alloy, but failed to teach the coatings of electrically insulating material comprise aluminum oxide.  
OKAMOTO discloses [0077] coatings of electrically insulating material comprise aluminum oxide (Fig. 1B). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of OKAMOTO with that of Kugimiya and SATSUU so that a decrease in differential relative permeability was suppressed even when the applied magnetic field was high. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kugimiya.
As for claim 7, Kugimiya discloses the material of claim 1, wherein the at least one first layer are deposited on the at least one third layer.  The Figs. shows layers are overlapping in vertical direction.  Therefore, the at least one first layer overlap with the at least one third layer.  Since the domains (multi material particles of grains) are obvious to have balanced distribution, It would have been obvious to have domains of the at least one first layer are deposited on domains of the at least one third layer so as to overlap with the domains of the at least one third layer. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Landin et al (US 6499209 B1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834